Citation Nr: 0830990	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for left ankle osteochondral lesion with degenerative 
joint disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic back disability?

3.  Entitlement to service connection for a chronic back 
disability, secondary to a left ankle disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee contusion?

5.  Entitlement to service connection for residuals of a left 
knee contusion, secondary to a left ankle disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic eye disability (claimed as teary eyes).

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1978 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims sought.

The veteran offered testimony before the undersigned at a 
Travel Board hearing at the Oakland RO in June 2008.  A copy 
of the transcript is in the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ankle disability is not manifested by 
a marked limitation of motion of the ankle joint.

2.  A February 1990 rating decision denied entitlement to 
service connection for low back pain.  In absence of a timely 
appeal, that decision is final.

3.  Evidence submitted since the February 1990 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a chronic back disability, and raises a 
reasonable possibility of substantiating that claim.

4.  A chronic back disorder was not demonstrated in-service, 
and there is no competent evidence that a current back 
disorder is attributable to service.

5.  There is no competent evidence that a chronic back 
disability is attributable to the service-connected left 
ankle disability.

6.  A June 1992 rating decision denied entitlement to service 
connection for left knee contusion.  In absence of a timely 
appeal, that decision is final.

6.  The evidence submitted since the June 1992 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for left knee contusion residuals, and does not 
raise a reasonable possibility of substantiating that claim.

7.  There is no competent medical evidence that a left knee 
disability is attributable to the service-connected left 
ankle disability.

8.  An April 2000 rating decision denied entitlement to 
service connection for PTSD.  In absence of a timely appeal, 
that decision is final.

9.  The evidence submitted since the April 2000 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD, and raises a reasonable possibility of 
substantiating that claim.

10.  At a June 2008 hearing, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal of 
entitlement to service connection for an eye disorder 
(claimed as teary eyes) and left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left ankle osteochondral lesion with degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2007).

2.  The February 1990 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic back 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 (2007).

3.  A chronic back disability was not incurred or aggravated 
by active duty service; nor is such a disorder caused or 
aggravated by a left ankle disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159. 3.303, 3.304, 3.310 (2007).

4.  The June 1992 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for left knee contusion 
residuals.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.159.

5.  A left knee disability is not shown by competent evidence 
to be caused or aggravated by the veteran's service-connected 
left ankle disability.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  

6.  The April 2000 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.

7.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claims of entitlement to service 
connection for a chronic eye disability (claimed as teary 
eyes) and left hearing loss.  His oral statement in June 2008 
was reduced to writing in the hearing transcript.  In light 
of the foregoing, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
the appeal is dismissed.



Veteran's Claims Assistance Act

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the appellant in October 2002 and 
October 2003 correspondence of the information and evidence 
needed to substantiate and complete a claim.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran was provided appropriate information and 
evidence necessary to reopen the claim of entitlement to 
service connection for a left knee disability, chronic back 
disorder, and PTSD.  The veteran was adequately informed of 
the specific basis for the prior denial of his claims in 
October 2002 and in attachments to correspondence dated in 
February 2004.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran was told he needed to submit new and material 
evidence in correspondence dated in October 2003.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
veteran of how disability evaluations and effective dates are 
assigned until October 2007.  The claims were readjudicated 
in supplemental statements of the case, both dated in October 
2007.  The claimant has been afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and in the October 2004 statement of the case, he was 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.

The claimant was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Because 
the veteran had actual notice of the rating criteria, and 
because the claim has been readjudicated no prejudice exists. 
 

The Board notes that the veteran's claim of entitlement to 
service connection for PTSD is based on in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations, it 
is not unusual for there to be an absence of service records 
documenting the event or events which the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3) (2007). 

Here, the record reflects that the veteran was provided 
notice regarding the evidence needed to substantiate a claim 
for service connection in the October 2004 statement of the 
case.  Additionally, the undersigned further informed the 
veteran of the evidence needed at a June 2008 Travel Board 
hearing.  The case was held open for an additional 30 days 
for the veteran to obtain any relevant evidence.

In sum, there is not a scintilla of evidence of any VA error 
in notifying or assisting the appellant reasonably affects 
the fairness of this adjudication.  Indeed, neither the 
appellant nor his representative has suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical reports, VA medical 
records, VA examination reports, and hearing transcript.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating for a Left Ankle Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 
address arthritis due to trauma, and substantiated by X-ray 
findings.  The ratings fall under Diagnostic Code 5003, which 
addresses degenerative arthritis.  Diagnostic Code 5003 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  Therefore, in this case, the ankle is rated under 
the evaluations for limited motion as set forth in Diagnostic 
Code 5271.

Under Diagnostic Code 5271, which addresses limited motion of 
the ankle, a 10 percent rating is warranted for limited 
motion characterized as "moderate."  A 20 percent rating is 
in order when limited motion is characterized as "marked."  
This is the maximum rating allowed under Diagnostic Code 
5271.

Normal range of motion for the ankle is dorsiflexion at 20 
degrees and plantar flexion at 45 degrees.  38 C.F.R. § 
4.71a, Plate II (2007).

Further, 38 C.F.R. § 4.45 provides that the inquiry as to 
whether an increased rating is appropriate be directed to 
considerations such as symptoms of weakened movement, excess 
fatigability, incoordination, and swelling or atrophy of 
disuse.

Finally, ratings shall be based as far as practicable, upon 
the average impairment of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in 38 C.F.R. § 3.321 (2007) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. §§ 
3.321(b).  The record does not show that the foregoing 
exceptional factors are present; therefore, extraschedular 
consideration is not applicable.

After carefully reviewing all the evidence of record, the 
Board also finds entitlement to an increased rating greater 
than 10 percent is not warranted on a schedular basis.

In January 2000, the veteran was afforded a VA examination in 
response to his claim for an increased rating.  He reported 
intermittent swelling and ankle pain in cold, wet weather.  
Physical examination revealed no tenderness around the ankle.  
No range of motion findings were recorded.  The appellant was 
diagnosed with degenerative joint disease of the left ankle.  

In November 2002, he received another left ankle VA 
examination.  The veteran reported intermittent indolent pain 
especially with activity, and occasionally falling due to 
pain.  Active range of motion with dorsiflexion of both 
ankles was achieved at 10 degrees.  Plantar flexion was 
achieved at 40 degrees.  Passive range of motion was 15 
degrees dorsiflexion and 45 degrees of plantar flexion 
bilaterally.  The physician commented that the veteran did 
not demonstrate limitation with range of motion compared to 
the opposite extremity.  There was no evidence of swelling.  
X-rays revealed an osteochondral defect of the medial talar 
dome region.  On lateral view there were anterior posterior 
osteophytes alone with joint line sclerosis and joint space 
narrowing.  He was diagnosed with left ankle degenerative 
joint disease and left ankle osteochondral defect.  The 
physician restricted his walking to less than four blocks and 
advised against hill climbing or walking on uneven ground.

A new VA examination was provided in November 2003.  The 
veteran reported increased pain since his last evaluation.  
Range of motion was decreased compared to the opposite side.  
Dorsiflexion of the left side was 10 degrees and plantar 
flexion was 30 degrees.  Motions of the ankle were painful 
near the end range.  No ligamentous laxity was noted with 
medial and lateral stress.  The veteran expressed pain with 
motion that caused stress to the ankle joint.  The examiner 
described motor power of the left ankle plantar flexion and 
dorsiflexion as normal.  The veteran walked with a normal 
gait.  The veteran was unable to run because of his left 
ankle disorder.  X-rays revealed moderate ankle joint 
degenerative changes mainly affecting the tibiotalar joint 
with loss of joint space and osteophytosis.  No fracture was 
identified.

The veteran was afforded another VA examination in March 
2005.  The examiner reviewed the veteran's claims file.  The 
appellant reported occasional left ankle swelling, and that 
he used a cane.  Physical examination revealed left ankle 
dorsiflexion to 20 degrees, plantar flexion to 40 degrees, 
supination to 35 degrees, and pronation to 15 degrees.  The 
veteran walked with an entirely normal gait, and was able to 
walk quickly and easily.  He was also able to stand and walk 
on his toes and on his heels.  The diagnosis was left ankle 
status post talar dome injury with residual degenerative 
changes.  The doctor opined that he believed the veteran 
could probably walk at least three or four blocks and go up 
stairs occasionally.  He recommended that the veteran should 
not walk on uneven terrain.  The veteran refused to have X-
rays taken.

The Board finds that any limitation of left ankle motion is 
not "marked."  Although range of motion was decreased in 
the November 2003 VA examination, his limitation did not rise 
to the level of "marked."  He retained at least 50 percent 
of normal dorsiflexion, and at least 66 percent of normal 
plantar flexion.  Additionally, the most recent VA 
examination in March 2005 revealed only minor limitations.  
That examination, as well as all other are consistent with 
the assigned 10 percent rating which reflects the presence of 
moderate impairment.  Thus, based on the evidence discussed 
above, entitlement to a rating in excess of 10 percent for a 
left ankle disability is not in order.  

New and Material Evidence

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  The absence of 
any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Establishing service connection for PTSD consists of medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was originally denied entitlement to service 
connection for a chronic back disability in a February 1990 
rating decision.  The veteran did not appeal this decision 
within one year, and this decision is final.  He was denied 
entitlement to service connection because he did not have 
competent evidence of a current back disability at his 
separation examination.  Therefore, for evidence to be new 
and material, a current lower back disability must be shown.

A November 2003 VA examination revealed lumbar X-ray evidence 
of very minor facet joint disease with minor anterior 
projecting osteophytes from the L4 and L3 vertebral bodies.  
This evidence shows the presence of a current disability; 
therefore, the X-ray results from November 2003 meet the 
criteria for new and material evidence.  Thus, the claim of 
entitlement to service connection for a chronic back 
disability is reopened and will be considered on the merits 
below.  

The veteran was originally denied entitlement to service 
connection for a left knee disability in a June 1992 rating 
decision.  He did not appeal.  In the absence of a timely 
appeal, that rating decision is final.  The claim was denied 
because although he sustained a contusion to the left knee 
while in service, the injury was shown to have been an acute 
and transitory injury which fully resolved without any 
permanent residuals.  See June 1992 rating decision.  New and 
material evidence required to reopen the claim would have to 
initially show that the veteran has a chronic left knee 
disability that is related to service.

In a January 2000 VA examination, the physician noted 
hypertrophy of the capsule around the left knee inferior to 
the knee.  There was no effusion.  The knee was stable to 
lateral pressure.  He was diagnosed with rule out injury to 
the left knee ligaments and cartilage.  At a November 2003 X-
ray taken pursuant to a VA examination revealed a negative 
left knee.  The physician opined that even if the veteran had 
developed any degenerative changes since his March 2000 X-
ray, he would consider those solely age-related and unrelated 
to service.

There are no other records contained in the claims file that 
show a current left knee disability that is related to 
service.  Without any new and material evidence, the petition 
to reopen for entitlement to a current left knee disability 
cannot be granted.

Entitlement to service connection for PTSD was originally 
denied in an April 2000 rating decision, and was not appealed 
by the veteran.  That decision is also final.  The denial was 
based upon the lack of a diagnosis of PTSD.  The record shows 
that since April 2000, the veteran has been diagnosed 
multiple times with PTSD.  See e.g.,  a June 2007 VA 
discharge summary.  This constitutes new and material 
evidence; therefore, the claim for entitlement to service 
connection for PTSD is reopened.

Entitlement to Service Connection

Chronic Back Disability

The Board may decide reopened claims on the merits if they 
were reopened by the RO and decided on the merits, which 
provides the veteran with an opportunity to provide the 
appropriate evidence and fully participate in the 
adjudication of the claim.  In a February 2004 rating 
decision, the RO reopened the claim of chronic back 
disability and decided the claim on the merits.  Therefore, 
the Board may now adjudicate this claim on the merits.

After careful consideration of the evidence of record, the 
Board finds that entitlement to service connection for a low 
back disability cannot be granted.  The veteran's X-ray in 
November 2003 revealed very minor facet joint disease with 
minor anterior projecting osteophytes from the L4 and L3 
vertebral bodies, and this qualifies as a current disability.  
The veteran's service records do show an in-service injury.  
Significantly, however, that injury was shown to be acute and 
not chronic.  The issue here is whether the evidence weighs 
in the veteran's favor regarding nexus opinions relating his 
in-service injury to his current back disorder.  The Board 
finds that the evidence preponderates against the claim.

The veteran slipped and fell on a waxed floor while in 
service and injured his lower back.  See January 1982 Aid 
Station notes.  Range of motion was limited by pain 
immediately following the accident.  One week later, the 
veteran stated that his lower back pain was better, although 
he did not feel that it was fully healed.  Range of motion of 
the back was good.  In October 1988, the veteran was seen for 
a four day history of thoracic pain.  X-ray examination 
revealed thoracic scoliosis.  Following the physical 
examination the diagnosis was questionable T4-T8 dysfunction.  
There were no further problems noted during service relating 
to his back.  At a May 1989 separation examination the 
appellant reported a history of recurrent back pain since 
1980, but physical examination revealed a clinically normal 
spine. 

The veteran provided a June 2003 letter from a VA treating 
physician who stated that he had been the veteran's primary 
care physician for the past year and had seen the veteran on 
several occasions for "problems relating to ... chronic 
pain."  He also stated that he read the veteran's account of 
his injuries and how they relate to his active-duty service.  
He opined that "the medical problems listed in [the 
veteran's] claim are, more likely than not, a result of his 
military service."  No reasoning for his opinion was 
offered.

At the November 2003 VA examination, the physician reviewed 
the claims file, examined the veteran, and took X-rays.  The 
veteran's range of motion was noted to be normal.  The 
physician noted that the veteran had "no evidence [of] 
ongoing problems for many years while he was on active 
duty."  He also noted that the alleged pain did not 
correspond to the observed clinical findings.  He opined that 
the current back pain had no bearing on the back pain the 
veteran had during the time of service.

No other competent opinion addressing the etiology of the 
veteran's chronic back disorder is contained in the file.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The Board is mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefore are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight.  
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts 
have repeatedly declined to adopt a "treating physician 
rule," which would give preference, i.e., additional 
evidentiary weight, to this type of evidence.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The record contains opposing opinions.  The Board, however, 
finds the November 2003 VA examiner's opinion to be more 
probative than the June 2003 opinion by the veteran's primary 
care physician at VA.  The November 2003 VA examiner reviewed 
the entire claims file before offering his opinion, including 
objective evidence such as various doctor's reports and the 
veteran's service medical records.  In contrast, the 
veteran's primary care physician simply "read [the 
veteran's] accounts of his injuries and how they relate to 
his service in the U.S. Army."  Additionally, the primary 
care physician simply stated that the veteran's "medical 
problems" listed in his claim are, more likely than not, a 
result of his military service.  There is no indication that 
the physician knew which "medical problems" the veteran 
specifically had on appeal at that time.  The primary care 
physician also does not explain the reasoning for his 
opinion, other than the statement that he has seen the 
veteran on "several occasions" for problems related to his 
"chronic pain and post-traumatic stress disorder" and had 
only read the veteran's own account of his injuries.  The VA 
examiner, however, fully explained his opinion, highlighting 
specific evidence in the file.  Finally, the claims file only 
contains a record of one appointment with the primary care 
physician in February 2003, and the doctor actually noted at 
that appointment that the veteran complained of muscle spasms 
in his neck, shoulders, and mid-back as a result of an 
"alleged episode of police brutality" in July 2002.  See 
February 2003 VA outpatient record.  Therefore, the Board 
affords greater probative weight to the VA examiner's 
opinion.

After a thorough review of the record and assigning greater 
probative weight to the November 2003 VA examiner's opinion, 
the Board finds that the preponderance of the probative 
competent medical evidence is against finding a nexus between 
the veteran's low back disorder and his in-service injury.  
Therefore, entitlement to service connection for a chronic 
back disability is denied.

In reaching this opinion the Board acknowledges that the 
appellant was diagnosed with thoracic scoliosis while on 
active duty.  Significantly, there is no competent evidence 
that the appellant currently suffers from that disorder.  
Without competent evidence that the appellant now has that 
disorder, service connection may not be granted.   Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary issues

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In reaching this 
decision, the Board has taken into consideration the 
veteran's own assertions.  As a lay person, however, he does 
not have the requisite training and expertise to render an 
opinion on a medical matter, such as the current diagnosis of 
a claimed disability.  Id.

At the November 2003 VA examination, the physician noted that 
the veteran walked with a normal gait.  There was no 
significant biomechanical derangement as a result of the left 
ankle.  He opined that therefore, the left ankle "is not 
likely to cause any traumatic changes in the knee or in the 
lumbosacral spine."  No other competent opinions appear in 
the record.  Therefore, claims of entitlement to service 
connection for a chronic back and left knee disability, 
secondary to the service-connected ankle disability, are 
denied.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for a left ankle osteochondral lesion with degenerative joint 
disease is denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a chronic back 
disability.  

Entitlement to service connection for chronic back disability 
is denied.

Entitlement to service connection for chronic back 
disability, secondary to service-connected left ankle 
disability, is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for left knee 
contusion residuals.

Entitlement to service connection for left knee contusion 
residuals, secondary to a left ankle disability, is denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for post-traumatic 
stress disorder.

The claims whether new and material evidence has been 
received to reopen the issues of entitlement to service 
connection for a chronic eye disorder (claimed as teary eyes) 
and left ear hearing loss are dismissed.


REMAND

The Board finds that an attempt to verify the claimed 
stressor must be made, as there is detailed information of 
the name and unit of the alleged attacker.  See Travel Board 
hearing transcript, p. 9.  The veteran also noted that the 
alleged attacker also attacked other soldiers.  See Travel 
Board hearing transcript, p. 17.  The veteran additionally 
stated that he requested a post transfer after the incident, 
which was denied by his chain of command.  The Board finds 
that VA has an obligation to attempt to obtain his complete 
personnel record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
they provide a complete copy of the 
appellant's service personnel records.

2.  Thereafter, the RO should attempt to 
verify the appellant's claimed stressors.  
To this, the RO is to provide a summary of 
his stressor statements, to include those 
provided at any hearing, to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), and ask that office to attempt to 
verify the stressors.  The RO should 
specifically request that the unit 
punishment log for Battery "A," Second 
Battalion, 321st Field Artillery, Fort 
Bragg, North Carolina for the period 
between September and December 1979 be 
reviewed for evidence of that command 
pursing charges of sexual assault against 
any soldier assigned to that unit.  The 
veteran must be informed of the results of 
the search.

3.  The RO should then review the evidence 
of record, to include the appellant's 
personnel file and the unit punishment 
logs, for any indication that the 
appellant requested a transfer or for 
evidence which would help verify the 
veteran's stressor statements.  

If and only if a stressor is independently 
verified, the RO should schedule a new 
examination with a VA psychiatrist.  The 
veteran's claims folder must be provided 
to the examiner for review.  The 
psychiatrist is asked to provide a medical 
opinion addressing whether it is at least 
as likely as not, i.e., there is at least 
a 50/50 chance, that the veteran's current 
PTSD was caused by a verified, in-service 
stressor.  In responding to this question, 
the psychiatrist is to provide a rationale 
for his or her opinion, including 
addressing evidence in the claims file and 
the use of sound medical principles.  If 
the psychiatrist cannot offer an opinion 
without resorting to speculation, he or 
she must so state, and explain why 
speculation is required to reach the 
opinion offered.

4.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that includes all evidence 
added to the case since the October 2007 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


